NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on July 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Perry (10,137,361) is a general background reference covering controller for playing video game i.e. augmented virtual reality game, in a head mounted display. The controller reduces number of network devices for reducing lag time, data buffering time, data receiving time, data analyzing time and data resending time. The controller utilizes a router to reduce number of hops between a head mounted display and a game cloud that executes a game program to allow a user to play augmented virtual reality game. The controller provides weight reducers to reduce weight applied to real hands of the user when the user places a cup on an image of a real-world table in a scene so as to enable the user to feel as if the user places the real-world cup.
Perry (10,974,136) is a general background reference covering Controller for playing video game i.e. augmented virtual reality game, in a head mounted display. The controller reduces number of network devices for reducing lag time, data buffering time, data receiving time, data analyzing time and data resending time. The controller utilizes a router to reduce number of hops between a head mounted display and a game cloud that executes a game program to allow a user to play augmented virtual reality game. The controller provides weight reducers to reduce weight applied to real hands of the user when the user places a cup on an image of a real-world table in a scene so as to enable the user to feel as if the user places the real-world cup.
Perry (2021/0220730) is a general background reference covering a video game controller. The systems and methods reduces a number of the network devices between the HMD and the network and/or between the HHC and the network. The reduction in the number of network devices reduces latency, such as lag time, time of buffering data, time of receiving data, time of analyzing data, time of resending data, etc. When the latency is reduced. 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on July 12, 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus And Non-Transitory Computer Readable Medium To Allow Operation Without Contact.
Claims 1–8, 11 and 12 are allowed. Claims 1, 11 and 12 are independent claim. Claims 2–8 depend on claim 1.
The Non-Final Rejection (mailed on April 26, 2022) indicated that claims 2, 3 and 10 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended claims 1, 11 and 12 by incorporating the allowable subject matter of Claim 9 and 10, albeit in a reworded format. Accordingly, Claim 1, 11 and 12 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 11 and 12.  
Claims 1, 11 and 12 recites the following specific features as shown in the excerpt below:
  [1] “a processor, configured to: in a case where an object as a candidate for operation is present in an object image taken by a camera or an object image acquired externally, detect a user operation performed on the object in the object image according to a user image of a part of a body of the user operating the information processing apparatus, 
wherein a motion detected from the user image of the part of the body of the user is associated with an execution of an operation performed on a target device in areal space,
wherein in a case where the detected motion is a first motion, a first operation is executed on the target device, and
wherein in a case where the detected motion is a second motion, a second operation is executed on the target device, wherein the second motion is different from the first motion, and the second operation is different from the first operation.” 
[11] “in a case where an object as a candidate for operation is present in an object image taken by a camera or an object image acquired externally, detect a user operation performed on the object in the object image according to a user image of a part of a body of the user operating the information processing apparatus,
wherein a motion detected from the user image of the part of the body of the user is associated with an execution of an operation performed on a target device in areal space,
wherein in a case where the detected motion is a first motion, a first operation is executed on the target device, and
wherein in a case where the detected motion is a second motion, a second operation is executed on the target device, wherein the second motion is different from the first motion, and the second operation is different from the first operation.” 
[12] “in a case where an object as a candidate for operation is present in an object image taken by a camera or an object image acquired externally, detect a user operation performed on the object in the object image according to a user image of a part of a body of the user operating the information processing apparatus,
wherein a motion detected from the user image of the part of the body of the user is associated with an execution of an operation performed on a target device in a real space,
wherein in a case where the detected motion is a first motion, a first operation is executed on the target device, and
wherein in a case where the detected motion is a second motion, a second operation is executed on the target device, wherein the second motion is different from the first motion, and the second operation is different from the first operation.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Matsuki et al. (2016/0316081), Shotton et al. (2017/0185141), Shiose (2018/0374387) and Weising et al. (2014/0235311), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 11 and 12 are allowable over the prior art of record. It follows that claims 2–8 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Iwasaki (2019/0212962)
Describes a display device (1) includes a display part (11) for, while allowing a user to discern a real space, displaying in overlay a virtual image forming apparatus (40) on the real space; and a controller (14) for controlling the display part (11). Upon accepting from the user an operation request of requesting an operation for the virtual image forming apparatus (40), the controller (14) instructs the display part (11) to change a status of the virtual image forming apparatus (40) to a status resulting when the operation requested by the operation request is executed. 
Shiose (2018/0374387)
Describes a Braille tactile sensation presenting device for image forming apparatus (claimed) e.g. multifunction peripheral and electronic device. The image processing unit performs a predetermined image processing, such as shading correction, to improve the image quality after the image is read by the image scanning unit and formed by the image forming unit. The unimpaired people who support the visually impaired people is allowed to recognize the contents of the braille and the images that are being provided with the visually impaired people. The ultrasonic stimulation is applied to the user's index finger, allowing the user to continue to read the same braille.
Finding et al. (2018/0053352)
Describes a wearable computing device provides augmented reality images of an environment in which the wearable computing device is worn. The wearable computing device is configured to detect one or more objects in the environment and acquire, by one or more cameras of the wearable computing device, one or more thermal images of at least one object of the detected one or more objects. The wearable computing device also determines at least one depth parameter value for at least one thermal image of the one or more thermal images and obtains augmented reality content to be displayed with the at least one thermal image. The wearable computing device further obtains instructions of whether one or more portions of the augmented reality content are to be occluded, and uses the at least one thermal image as an occlusion mask to occlude the one or more portions of the augmented reality content. 

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672